Order entered September 30, 2016




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                          No. 05-16-00260-CR

                      LAWRENCE RICHARD PARKER, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81571-2015

                                              ORDER
       Appellant’s September 27, 2016 motion to extend time for filing his brief is GRANTED.

Appellant’s brief received by the Clerk of the Court on September 27, 2016 is ORDERED

timely filed on the date of this order.




                                                         /s/   ADA BROWN
                                                               JUSTICE